UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-6795


CLARENCE ROULHAC, JR.,

                       Petitioner – Appellant,

          v.

JEFFREY N. DILLMAN, Warden,

                       Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:14-cv-00211-HEH-MHL)


Submitted:   July 24, 2014                    Decided:    July 29, 2014


Before FLOYD and    THACKER,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Clarence Roulhac, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Clarence Roulhac, Jr., seeks to appeal the district

court’s       order   dismissing        as    unauthorized         his   successive      28

U.S.C.    § 2254      (2012)     petition.          The    order    is   not   appealable

unless    a    circuit        justice    or    judge      issues     a   certificate     of

appealability.        28 U.S.C. § 2253(c)(1)(A) (2012).                   A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies         this    standard          by      demonstrating     that

reasonable       jurists        would    find       that     the     district     court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies     relief        on     procedural         grounds,       the    prisoner       must

demonstrate       both    that     the       dispositive        procedural     ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                  Slack, 529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Roulhac has not made the requisite showing.                             Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                         We dispense with oral

argument because the facts and legal contentions are adequately



                                               2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3